DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-12, filed May 12, 2021, with respect to the pending claims have been fully considered and are persuasive.  The rejections of all pending claims has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a controller that causes an increase the flow rate of the hydration fluid pumped into the patient when the output from the weighing device indicates an increase in the urine output rate until a desired urine output rate has been achieved and then (b) control the flow rate of the hydration fluid to be less than the urine output rate. The combination of the recited features is the basis for allowability.
The subject matter of independent claim 26 not found or suggested is a controller that cause the pump to provide the hydration fluid at a first rate; and after causing the pump to provide the hydration fluid at the first rate, cause the pump to provide the hydration fluid at a second rate less than the urine output rate, thereby inducing a net fluid loss of the patient.  The combination of the recited features is the basis for allowability.


The closest prior art of record is U.S. Patent No. 4,661,026, US Patent No. 4,712,567, US Patent No. 4,291,692  however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783